Citation Nr: 0104732	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-10 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  

This matter arises from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran presently contends that he incurred a psychiatric 
disorder in active military service.  The record shows that 
he has been treated for a psychiatric disorder following 
service, that he has been diagnosed with post-traumatic 
stress disorder (PTSD) attributed to a prison experience, and 
that he underwent a VA rating examination in June 1998.  
However, other than noting that the veteran was being treated 
for a psychiatric disorder, the examiner who conducted the VA 
rating examination did not otherwise discuss the veteran's 
psychiatric disorder, or discuss its etiology.  A statement 
from a treating VA counselor indicates that the veteran 
reported that he had been treated for psychiatric problems on 
an inpatient basis in service.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and obtain the names and addresses of all 
medical care providers who treated him 
for his claimed psychiatric disorders 
since his discharge from service.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file any such documents not 
currently of record.  It is not necessary 
to obtain additional duplicate treatment 
records.  If no further records have been 
identified or are otherwise unavailable, 
the veteran should so indicate.  

2.  The RO should ensure that the veteran 
is scheduled for a VA psychiatric 
examination to determine the nature and 
etiology of any diagnosed psychiatric 
disorder.  All indicated studies and/or 
test should be performed.  The veteran's 
claims file must be made available to the 
examiner for review in advance of the 
scheduled examination.  The examiner is 
requested to indicate whether any 
psychiatric disorder is present, and 
offer an opinion addressing the etiology 
of any diagnosed disorders.  
Specifically, the examiner should 
indicate whether it is at least as likely 
as not that any diagnosed psychiatric 
disorder is causally related to the 
veteran's military service.  If the 
veteran is not found to have a 
psychiatric disorder, the examiner should 
so indicate.  Further, if a psychiatric 
disorder is diagnosed, but is determined 
not to have been incurred in or as a 
result of the veteran's active service, 
the examiner should also so indicate.  A 
complete rationale for all opinions 
expressed should be included in the 
typewritten examination report.  In 
addition any medical opinions offered 
must be reconciled with all other 
relevant medical opinions of record.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder.  If the benefit 
sought is not granted, the veteran and his 
service representative should be provided 
with a supplemental statement of the case, 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
the evidence.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
present appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





